Citation Nr: 1300397	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  05-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse as secondary to service connected thoracic scoliosis and/or cervical spine degenerative disc disease.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected thoracic scoliosis and/or cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

In addition, the Veteran appeals from a September 2010 rating decision which, in pertinent part, denied his claims for service connection for drug addiction and alcoholism.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through December 2011.

Jurisdiction over these matters was transferred to the Muskogee RO in approximately March 2011 at the Veteran's request.

The Veteran testified before a Decision Review Officer (DRO) at a November 2006 hearing and before the undersigned Acting Veterans Law Judge at a June 2011 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

The instant claim for service connection for hypertension was remanded by the Board in September 2008.  In September 2011, the Board again remanded the claim for service connection for hypertension as well as claims for service connection for polysubstance abuse and a cervical spine disability.

An April 2012 rating decision granted the Veteran's claim for service connection for cervical spine degenerative disc disease and assigned an initial rating.  A notice of disagreement objecting to this assigned rating has not been received and this claim is no longer before the Board for its consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the claims for service connection must be remanded again for additional development.

Polysubstance Abuse Claim

In a November 2011 opinion, a VA examiner opined that it was less likely than not that the Veteran's service-connected scoliosis caused his substance abuse disorders as he began using substances prior to service when his scoliosis was asymptomatic.  The examiner cited to several VA treatment records located in the Veteran's claims file and/or his Computerized Patient Record System (CRPS), including a September 2004 psychosocial history and mental health assessment in support of his opinion and findings that the Veteran displayed behavioral problems prior to service.  However, a review of the Veteran's claims file and Virtual VA claims processing system is negative for these specific treatment records.  The absence of such records frustrates the Board's review and would be unlikely to survive judicial scrutiny.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a). 



Hypertension Claim

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged that his hypertension was either caused by his service and/or his service-connected scoliosis or cervical spine disability.  A November 2011 VA examiner provided an etiological opinion as to secondary service connection only; no opinion on a direct basis was provided.  A June 2006 VA examiner also provided an etiological opinion as to secondary service but did not provide an opinion as to direct service connection.  Such an opinion is required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's VA treatment records dated in September 2004, including a psychosocial history and mental health assessment, as identified by the November 2011 VA examiner.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should obtain an addendum to the November 2011 VA examination, if possible, or afford the Veteran a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension had its onset during the Veteran's period of active duty service from April 1985 to October 1988; or, was any such disorder caused by any incident or event that occurred during his period of service?  In making this assessment, the examiner is asked to specifically comment on the Veteran's contentions that his blood pressure was found to be elevated during service.

b) If hypertension is diagnosed, did it manifested to a compensable degree within one year of the Veteran's service discharge (i.e., October 1988)?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



